Case 06-60001_ Filed 08/31/20 Entered 08/31/20 11:02:03 Doc#54 Page 1 of 30

Application for Multi-Court Exemption from the
Judicial Conference's Electronic Public Access (EPA) Fees

1.) 1am requesting an exemption from fees for public access to electronic case records for the courts
selected below:

Courts of Appeal Bankruptcy Appellate Panels (BAP)

[_] All Courts of Appeal Seventh Circuit [_] First Circuit - BAP

[] First Circuit
[_] Second Circuit
[| Third Circuit
[_] Fourth Circuit
[_] Fifth Circuit
[| Sixth Circuit

District Courts
[_] All District Courts
[_] Alabama Middle
[_] Alabama Northern
[_] Alabama Southern
[_] Alaska
[_] Arizona
[_] Arkansas Eastern
[_] Arkansas Western
[_] California Central
[_] California Eastern
[_] California Northern

OOOUOOOO

Eighth Circuit
Ninth Circuit
Tenth Circuit
Eleventh Circuit
D.C. Circuit

Federal Circuit

Illinois Northern
Illinois Central
Illinois Southern
Indiana Northern
Indiana Southern
lowa Northern
lowa Southern
Kansas

Kentucky Eastern

Kentucky Western

OOOO

Sixth Circuit - BAP

Eighth Circuit - BAP
Ninth Circuit - BAP
Tenth Circuit - BAP

Nebraska

Nevada

New Hampshire
New Jersey

New Mexico

New York Eastern
New York Northern
New York Southern
New York Western

North Carolina Eastern

FILED

AUG 3 1 2979

[_] Rhode Island

[_] South Carolina

[_] South Dakota

[_] Tennessee Eastern

[_] Tennessee Middle

[_] Tennessee Western
[_] Texas Eastern

[_] Texas Northern

[_] Texas Southern

[_] Texas Western

[] California Southern Louisiana Eastern North Carolina Middle [_] Utah

[_] Colorado Louisiana Middle North Carolina Western [_] Vermont

[_] Connecticut Louisiana Western North Dakota [_] Virgin Islands

[_] Delaware Maine Northern Mariana Islands [_] Virginia Eastern

[_] District of Columbia Maryland Ohio Northern [_] Virginia Western
[_] Florida Middle Massachusetts Ohio Southern [_] Washington Eastern

[_] Florida Northern
[_] Florida Southern
[_] Georgia Northern
[_] Georgia Middle

[_] Georgia Southern

[-] Guam
[_] Hawaii
[| Idaho

HOOUOUOUUUOUOOOOOOOOOOOOOOOO

Michigan Eastern
Michigan Western
Minnesota
Mississippi Northern
Mississippi Southern
Missouri Eastern
Missouri Western

Montana

ONOOUOUOUUOUUOOOOOOOOOOOOOOOO

Oklahoma Eastern
Oklahoma Northern
Oklahoma Western
Oregon

Pennsylvania Eastern
Pennsylvania Middle
Pennsylvania Western

Puerto Rico

[_] Washington Western
[|] West Virginia Northern
[_] West Virginia Southern
[_] Wisconsin Eastern

[_] Wisconsin Western

[_] Wyoming
Bankruptcy Courts

All Bankruptcy Courts
[_] Alabama Middle
[_] Alabama Northern
[_] Alabama Southern
[] Alaska

[-] Arizona

[_] Arkansas Eastern
[_] Arkansas Western
[_] California Central
[_] California Eastern
[_] California Northern
[_] California Southern
[_] Colorado

[-] Connecticut

[-] Delaware

[_] District of Columbia
[_] Florida Middle

[_] Florida Northern
[_] Florida Southern
[_] Georgia Northern
[_] Georgia Middle

[_] Georgia Southern

[-] Guam

[_] Hawaii
[_] Idaho

National Courts

gO Judicial Panel on
Multidistrict Litigation

2.) Iam an individual associated with

[_] Mlinois Northern
[_] Illinois Central

[_] Illinois Southern
[] Indiana Northern
[_] Indiana Southern
[_] lowa Northern
[_] lowa Southern
[_] Kansas

[_] Kentucky Eastern
[_] Kentucky Western
[_] Louisiana Eastern
[_] Louisiana Middle
[_] Louisiana Western
[-] Maine

[-] Maryland

[_] Massachusetts
[-] Michigan Eastern
[-} Michigan Western
(_] Minnesota

[_] Mississippi Northern
[_] Mississippi Southern
[_] Missouri Eastern
[_] Missouri Western
[_] Montana

U.S. Court of
O Federal Claims

O

’ [J Nebraska

[] Nevada

[_] New Hampshire

New Jersey

New Mexico

New York Eastern

New York Northern
New York Southern
New York Western
North Carolina Eastern
North Carolina Middle
North Carolina Western
North Dakota

[_] Northern Mariana Islands
[_] Ohio Northern

[_] Ohio Southern

[_] Oklahoma Eastern

[_] Oklahoma Northern
[_] Oklahoma Western
[-] Oregon

[_] Pennsylvania Eastern
[_] Pennsylvania Middle
[-] Pennsylvania Western
["] Puerto Rico

OOOOOOOOO00

U.S. Court of
International Trade

[_] Rhode Island

[_] South Carolina

[-] South Dakota

[_] Tennessee Eastern
[_] Tennessee Middle
[_] Tennessee Western
["] Texas Eastern

[_] Texas Northern

[_] Texas Southern

[_] Texas Western

[-] Utah

[-] Vermont

[] Virgin Islands

[] Virginia Eastern

(] Virginia Western
[_] Washington Eastern

[_] Washington Western
[_] West Virginia Northern

[_] West Virginia Southern
([] Wisconsin Eastern

[_] Wisconsin Western
[_] Wyoming

 

 

University of Colorado at Boulder

 

 

 

 

3.) Please summarize why the case information from the Public Access to Court Electronic Records
(PACER) service is needed and how it will be used. Also, please explain why an exemption from
the courts identified is necessary. If you need more space, please provide in an attachment.

 

I am working with a team of professors at CU Boulder to examine the economic effects of forum shopping in corporate bankruptcy
cases. I have a large database (several hundred) of publicly traded firms that have filed for bankruptcy, in order to tell if they forum
shopped I need the court records to tell where they filed, and potentially where they had other large assets.

 

 

 

 

 
Case 06-60001_ Filed 08/31/20 Entered 08/31/20 11:02:03 Doc#54 Page 3 of 30

4.) In support of this application, I affirm the following:

a) An exemption from the Judicial Conference's EPA Fee is necessary in order to avoid
unreasonable burdens and to promote public access to information.

 

b) That the exemption will be for a definitive period of time: |3 months

 

 

 

c) I understand that this fee exemption will apply only to me, will be valid only for the purposes
stated above, and will apply only to the electronic case files of the court(s) indicated above that are
available through the PACER service.

d) I agree that any data received through this exemption will not be sold for profit, will not be
transferred, will not be used for commercial purposes, and will not be redistributed via the Internet.

Declaration: | declare that all the above information is true and understand that a false statement
_]| may result in termination of my exempt access and an assessment of Electronic Public Access
usage fees. (The box must be marked or your request will not be considered)

 

 

(316) 494-2077
Applicant's Phone Number

 

 

Chad Brown
Applicant's Printed Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

chbr4636@colorado.edu
Applicant's email address
256 UCB
Applicant's Titl ; a
Ppucams am Applicant's Mailing Address
Chad Brown pie s0s00ei8 1255 12-0600 Boulder CO__| |80303
Cit State Zip Code
Applicant's Signature ve P
Jun 18, 2020
Date

Please submit your completed, signed request via email to Multi-CourtExemptions(@ao.uscourts.gov
or by mail to:

Attention: Multi-Court Exemptions

Court Programs Division

DPS-CSO-PRGD

One Columbus Circle, N.E.
Washington, DC 20544

** Requests sent through the US mail may take up to two weeks to clear security.**
